DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 22 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10092737 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

ALLOWED CLAIMS
	Claims 1-2, 4-5, 7-21 are allowed.
Reasons for Allowance
	The prior art fails to teach or reasonably suggest a device for application of liquid medical substances characterized in the perforating element has a first height between the lowest point of said cutting edge and said base not less than 50% of an inner diameter of the cylindrical conduit, and a second height defined between the highest point of said cutting edge and said base, not less than 70% of the inner diameter of the cylindrical conduit. The spike is dimensioned as claimed to prevent the blocking of the conduit such that the perforating element remain attached to one side. The criticality of the dimensions as demonstrated by Applicant allow the puncturing of the membrane such that it remains on one side of the spike and does not split the membrane into two parts, support can be found in Applicant's specification on page 16 lines 13-19. Gordon (US 6439789) fails to teach the limitations of claim 1 as claimed and illustrates the puncturing of the membrane into two pieces instead of one as shown by Applicant. Therefore, the claimed dimension is not a normal design option and nonobvious over the cited prior art. Claims 1-2, 4-5, 7-21 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781